DETAILED ACTION
This action is responsive to the application filed 7/15/2021.
Claims 2-14 have been added by preliminary amendment, and are pending. Claim 1 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dostie, et al., U.S. PGPUB No. 2004/0021691 (“Dostie”), in view of Ronai, U.S. PGPUB No. 2002/0107896 (“Ronai”).
Dostie teaches a system and method for text entry in a computer system. With regard to Claim 2, Dostie teaches an electronic device, comprising:
a display; one or more processors; memory storing one or more programs configured to be executed by the one or more processors (Fig. 1, display device 15, processing unit 12, application 27 stored on medium 16 in communication with the processing unit), the one or more programs including instructions for: 
concurrently displaying, on the display; a current character string in a first area; and a plurality of suggested replacement character strings in a second area distinct from the first area (Fig. 3 shows a user entering a text string through text entry element 
detecting a first input; in accordance with a determination that the first input corresponds to one of the plurality of suggested replacement character strings: replacing display of the current character string in the first area of the display with the one of the plurality of suggested replacement character strings; and ceasing to display the plurality of suggested replacement character strings in the second area of the display ([0057] describes a user selecting a completion candidate corresponding to a partial text entry the user has entered in the text entry area).
Dostie, in view of Ronai teaches subsequent to replacing display of the current character string in the first area of the display with the one of the plurality of suggested replacement character strings and in response to detecting a second input, displaying, on the display, one or more suggested replacement character strings in a third area of the display, wherein the third area of the display is different from the first area of the display and the second area of the display.
Dostie teaches at [0057] that a user is able to select completion candidates, and return to keyboard entry. Ronai teaches at [0014] that an autocomplete function is able to monitor user input, and when a user inputs characters that trigger an autocomplete function, display a completion suggestion in a bubble adjacent to the cursor. Therefore, Ronai is able to display each of a first and subsequent completion suggestions at a different location in an interface, as Ronai uses a bubble adjacent to a cursor.

Claim 13 recites a medium storing instructions executed to create the system of Claim 2, and is similarly rejected. Claim 14 recites a method which is carried out by the system of Claim 2, and is likewise rejected.
With regard to Claim 3, Ronai teaches that the third area of the display is a balloon graphic extending from one of the plurality of suggested replacement strings. [0014] describes a bubble adjacent to the text being entered at a cursor location containing the suggested replacements. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Ronai with Dostie, to increase convenience to an end user by providing completion suggestions in an area where user attention is already focused.
With regard to Claim 4, Dostie teaches that the one or more suggested replacement character strings is different from the plurality of suggested replacement character strings. [0009] describes that replacement candidates are retrieved in response to partial text entries. Therefore, one or more suggested replacements displayed in response to additional character input after selecting from among a plurality of suggested replacement strings will be different due to the different characters that are input and used to retrieve completion suggestions.

With regard to Claim 6, Dostie teaches in accordance with the determination that the first input corresponds to one of the plurality of suggested replacement character strings, adding a space after the one of the plurality of suggested replacement character strings in the second area on the display. [0183] describes that a space can be added to the end of an accepted completion candidate, such that the next entry can be characters that will be used as a new partial text entry.
With regard to Claim 7, Dostie teaches in accordance with the determination that a third input corresponds to one of the one or more suggested replacement character strings: replacing display of the one of the plurality of suggested replacement character strings in the first area of the display with the one or more suggested replacement character strings; and ceasing to display the one or more suggested replacement character strings in the third area of the display and the one or more suggested replacement character strings in the second in the second area on the display. [0121] describes that a user can delete entered characters. [0183] describes that new completion candidates can be displayed for selection when entering a new partial string. Therefore, the replacement of a deleted string with a selected string from the one or more suggested replacements is carried out in accordance with the input selecting the one of the one or more suggested strings.
With regard to Claim 8, Dostie teaches in accordance with the determination that the third input corresponds to one of the plurality of suggested replacement character strings, 
With regard to Claim 9, Dostie teaches that the first input comprises a finger tap on the second area of the display. [0073] describes user input making selections on a display device using a finger.
With regard to Claim 11, Dostie teaches that the one or more programs further include instructions for: highlighting the one of the plurality of suggested replacement character strings among the plurality of suggested replacement character strings. [0087] describes that visual indicators such as highlighting can be used to identify chunks in a list of suggested replacement strings.
Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dostie, in view of Ronai, and in view of Longe, et al., U.S. PGPUB No. 2006/0274051 (“Longe”).
With regard to Claim 10, Dostie and Ronai teach Claim 2. Longe teaches that the first input comprises activation of a key on a keyboard. Longe teaches a system and method for text entry; [0192] describes that a set of keys on the keyboard can be defined for selecting a candidate word from among candidate words that are displayed in response to user text entered into an interface.

With regard to Claim 12, Longe teaches detecting an activation of a key on a keyboard that is associated with a delimiter; and in response to detecting the activation of the key on the keyboard that is with the delimiter, replacing the current character string at the location in the first area of the display with a suggested replacement character string that is highest ranked among the plurality of suggested replacement character strings displayed in the second area of the display. [0246] describes that the system is able to insert the default suggested replacement string when a user selects the space key on the keyboard. [0242] describes that the replacements can be presented in a ranking order, with the highest ranking being the default and placed at the bottom.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Longe with Dostie and Ronai. Longe, like Dostie, is directed towards methods which aid users in efficiently entering text on reduced size, virtual keyboards. Therefore, one of skill in the art would seek to combine aspects of Longe with the text entry methods described in Dostie and Ronai, in order to improve user experience with reduced size keyboards by further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


1/11/2021